UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           __________________

                                 01-40724
                             Summary Calendar
                           __________________



      LEROY EVANS, JR.,
                                          Plaintiff-Appellant,

                                   v.

      CITY OF KINGSVILLE,

                                          Defendant-Appellee.

             ______________________________________________

          Appeal from the United States District Court for the
                       Southern District of Texas
                              (C-00-CV-327)
             ______________________________________________

                         January 31, 2002
Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

      Leroy Evans, Jr. (Evans) appeals from an adverse summary

judgment dismissing his claims of race discrimination and age

discrimination against the City of Kingsville (City). The district

court concluded that Evans had not raised a fact issue with respect

to the City’s articulated non-racial reasons for rejecting Evans

for   the   positions   sought.   Additionally,   the   district   court


      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
rejected and barred Evans’ age discrimination claim because Evans

had not raised the claim before the Equal Employment Opportunity

Commission.

     We must affirm.    Evans presents not one shred of evidence to

rebut the non-discriminatory reasons articulated by the City for

his non-selection to the positions he sought, and he clearly failed

to exhaust his administrative remedies with respect to his age

discrimination claim.    We affirm for the reasons set forth in the

district court’s thorough and well-reasoned order granting summary

judgment dated May 21, 2001.

AFFIRMED.




                                  2